             Case 6:19-cv-06019 Document 1 Filed 01/07/19 Page 1 of 31




UNITED STATES DISTRICT COTIRT


MARLENE M. YOUNGMAN,
                                           Plaintiff,                              COMPLAINT
        v
                                                                                   Civil ActionNo.:
TOWN OF HENRIETTA, JACKMOORE, CRAIG
ECKERT, and PETER MINOTTI,
                                           Defendants.



        Plaintiff, Marlene M. Youngman, by her attorneys, Underberg & Kessler LLP, Paul                        F

Keneally, Esq. and Alina Nadir, Esq., of counsel, alleges in her Complaint as follows:

                                             JURY DEMAND

        1.      Plaintiff, Marlene M. Youngman, demands atrial byjury of all issues inthis action.

        2.      Plaintiff   seeks   to recover damages against Defendants, the Town of Henrietta           (the


"Town"), Jack Moore, Craig Eckert, and Peter Minotti (collectively, "Defendants"), fot unlawful

discrimination, hostile work environment, sexual harassment, and retaliation based upon Plaintiff s sex

and gender, in violation of Title    VII of the Civil Rights Act of 1964,         as amended, 42 U.S.C. $ 2000e


et seq., (hereinafter "Title   VII"), 42 U.S.C. $ 1983 (hereinafter "$ 1983"), and the New York State

Human Rights Law $ 290 et seq. of the Executive Law of the State ofNew York ('NYSHRL").

        3.      Plaintiff Youngman previously filed charges with the Equal Employment Opportunity

Commission ("EEOC"), Charge Nos. 525-20           15    -00   15   5 and 525 -2015-004 1 6.

                                     JURISDICTION AND VENUE

        4.      This Court has subject matter jurisdiction over the Plaintifls claims on this action

pursuant to the United States Constitution,42U.S.C. $1983, 42 U.S.C. $ 2000e-5(f)(3)(Title             VII),   28

U.S.C. $ 1331, and28 U.S.C. $ 1343. This Court also has supplemental jurisdictionpursuantto 28

U.S.C. $ 1367 to adjudicate Plaintifls claims under state statutory law.
                 Case 6:19-cv-06019 Document 1 Filed 01/07/19 Page 2 of 31




         5.        Venue is proper in this district pursuant to 28 U.S.C. $ 1391 and 42 U.S.C. $ 2000e-

5(0(3)

         6.        This Court has the power to issue declaratory relief pursuant to 28 U.S.C. $$ 2201

and2202.

                                            THE PARTIES

         7   .     Plaintiff is an individual who resides at I52 Glen Iris Drive, Rochester, New York

14623.

         8.        At all times relevant to the Complaint, Plaintiff was Defendants' "employee"     as


defined by the Title    VII   and NYSHRL.

         9.        Defendant the Town is a municipality in Monroe County, New York State.

         10.       Defendant Jack Moore served as the Town's Town Supervisor at all times relevant

to this Complaint.

         11.       Defendant Craig Eckert is the Town's Deputy Director          of Engineering and
Planning.

         12.       Defendant Peter Minotti is the Town's Deputy Town Supervisor.

                                                 FACTS

         13.       Ms. Youngman began working for the Town in 1980. In early 2014, Ms.

Youngman's position was Management Assistant in the Public Works/Highway Department.

         14.       When Jack Moore began working as Town Supervisor, Ms. Youngman began

experiencing harassment and discrimination in the workplace due to her gender.

         15.       Mr. Moore required Ms. Youngman to report all of her daily activity directly to

him,   a requirement that was not   previously in place. Other employees were not required to make

daily reports, nor did Ms. Youngman's performance warrant such monitoring.



                                                    2
                Case 6:19-cv-06019 Document 1 Filed 01/07/19 Page 3 of 31




        16.       Ms. Youngman began to be routinely bypassed for overtime opportunities while

the opportunities were instead given to male employees with less seniority than her. Previously,

and under union contract such opportunities were granted to employees in order of their seniority.

        17.       Mr. Moore had a program installed on Ms. Youngman's work computer to monitor

her activity.

        18.       He claimed falsely the District Attorney requested his action.

        19.       Ms. Youngman's immediate supervisor, Craig Eckert, also treated her differently

than her male coworkers.

        20.       Instead of directly speaking to Ms. Youngman respectfully, Mr. Eckert would only

email her, or if he had to address her verbally, he would address her in anger only.

        2L        Mr. Eckert began keeping a file on Ms. Youngman to document her "antics".

        22.       Mr. Eckert also used the camera system to monitor her activities.

        23.       Mr. Eckert purposely delayed approving Ms. Youngman's vacation requests while

timely processing male employees' requests.

        24.       Mr. Eckert also assigned work to Ms. Youngman that was immediately due or past

due, but then would complain that Ms. Youngman was behind in her work.

        25.       Ms. Youngman felt generally unsafe around Mr. Eckert due to his targeting of her.

        26.       In or around September 2014, Ms. Youngman observed a compound bow on Mr.

Eckert's desk in violation of the Town's no weapons policy. Ms. Youngman complained to Safety

Officer Chuck Marshall, who brushed off her concerns.

        27.       Ms. Youngman also observed Mr. Eckert looking into her vehicle and then doing

the same to fellow employee Barbara Bresnan's vehicle. This was reported to Barbara Chirdo in

the Town's Human Resources Department. Mr. Eckert did not look into male employees' cars.



                                                   J
             Case 6:19-cv-06019 Document 1 Filed 01/07/19 Page 4 of 31




       28.     On or about December 2,2014, Ms. Youngman complained about the harassment

and discriminatory treatment to the Town's Human Resources Department, specifically to Barbara

Chirdo, as well as Mr. Moore and Union Representative Dave Moriarly.

       29.      Instead of doing anything about Ms. Youngman's complaints, Ms. Chirdo told her

that the Town wanted to transfer Ms. Youngman's position to a different Department.

       30.     Ms. Youngman objected to the transfer and stated that she had not done anything

wrong. The transfer would mean working in      a different   building and would come with apay and

hours cut.

       31.     In February 2015, Ms. Youngman filed an EEOC charge regarding these issues

(Exhibit A).

       32.     In March 20l5,just weeks after her EEOC Charge was filed, Ms. Youngman was

transferred to a different position and Department despite her protests.

        33.    After an investigation into Ms. Youngman's February 2015 EEOC Charge,              the

EEOC found the Town's defense to the allegations to be "problematic" and that there was

reasonable cause to believe that the Town discriminated and retaliated against Ms. Youngman.

See the probable cause   determination attached hereto as Exhibit B.

        34.    The EEOC found that Ms. Youngman complained of sex discrimination, and that

after the Town had notice that Ms. Youngman was filing an EEOC Charge,              it   retaliatorily

transferred her to a different position in a different Department.

        35.    The EEOC also found Mr. Moore's testimony during the investigation inconsistent

with the Town's position. Mr. Moore falsely stated he had nothing to do with transferring Ms.

Youngman's position.




                                                  4
                 Case 6:19-cv-06019 Document 1 Filed 01/07/19 Page 5 of 31




          36.              In fact, in a recorded conversation, Ms. Youngman stated that she felt discriminated

against based on her sex and that she felt threatened by Mr. Eckert, and Mr. Moore responded that

if that was true, he would transfer                    her position.

          31,              When Mr. Moore told Ms. Youngman that he was not going to fire Mr. Eckert, she

told him that was not her intent; she only wanted the harassment and discriminatory treatment to

stop.

          38.              Incredibly, Mr. Moore's response was that if Ms. Youngman was refusing to agree

to the transfer, the treatment about which she was complaining must not be that bad.

          39.              The EEOC investigation also resulted in a finding of reasonable cause to believe

that despite Ms. Youngman's seniority and history of working overtime, after Mr. Moore took

office, she was no longer given those opportunities.

          40.              The Town claimed at the time that due to a change in policy, employees classified

as clerical were no longer given overtime opportunities, but the EEOC's investigation found that

male clerical employees were still given overtime.

          4I.              In June 2015, Ms. Youngman filed another EEOC Charge regarding her retaliatory

March 2015 transfer, as well as other racially-charged and disturbing comments and behavior by

Mr. Moore. (Exhibit C).

         42.               This behavior included an incident in May 2015 in which Mr. Moore aggressively

drove his truck behind Ms. Youngman's family after a Town Board Meeting. As described above,

the EEOC found reasonable cause to believe that Ms. Youngman was retaliated against due to her

complaints.

          43.              Comments attributed to Mr. Moore included a statement that a desk was as "heavy

as   ten dead   n'n   {<   x   {<   *   *," using that horrific term for African-American people while a desk was being



                                                                       5
            Case 6:19-cv-06019 Document 1 Filed 01/07/19 Page 6 of 31




moved in the office.

         44. Mr. Moore also used inappropriate        nicknames for two female employees to

differentiate them based on their breast size, calling them "Big Marie" and "Little Marie."

         45.   Ms. Youngman's husband was also employed by the Town. In May 2015,Mr.

Youngman left work during the day to change a shirt that became soiled at work. Mr. Moore

followed Mr. Youngman home and took his picture.

         46.   Throughout the next week       or two, Mr. Moore repeatedly drove past Ms.
Youngman's home.

         47.   On or about May 19, 2015, Ms. Youngman's daughter noticed the Deputy

Supervisor Peter Minotti drive by the Youngman home, and Mr. Moore drove by just a half hour

later.

         48.   This was clearly an intimidation tactic by the Town and a targeting of Ms.

Youngman and her family due to her complaints and EEOC Charge. Ms. Youngman reported the

conduct to the police.

         49.   The EEOC again investigated Ms. Youngman's additional allegations. As

described above, the EEOC found the Town's and Mr. Moore's explanations for Ms. Youngman's

transfer inconsistent and that the Town had notice of Ms. Youngman's previous EEOC Charge at

the time of the transfer (Exhibit D).

         50.   Witness testimony confirmed Mr. Moore's offensive racially derogatory comment

while moving Ms. Youngman's' desk. Upon information and belief, the witness to this comment

was Tim Briggs.




                                                6
            Case 6:19-cv-06019 Document 1 Filed 01/07/19 Page 7 of 31




       51.     Witness testimony also confirmed Mr. Moore's use of "Big Marie" and "Little

Marie" and its connection to the employees' breast size. Upon information and belief, the witness

confirming Mr. Moore's use of these terms was Marie Armstrong.

        52.    The EEOC also found that it was "clear" that the Town's top management officials

purposely targeted Ms. Youngman's house when they drove by repeatedly and that              it   was

confirmed by witness testimony and cameras.

       53.     The investigation confirmed that Mr. Youngman went home during the work day

to change his shirt and that "many" employees, including Mr. Moore, conducted personal business

in a town vehicle andlor on town time.

        54.    Yet again, the EEOC found reasonable cause to believe that Ms. Youngman was

discriminated and retaliated against (Exhibit D).

       55.     In addition, other individuals were also found to have been discriminated         and

retaliated against due to sex, race, and filing EEOC Charges.

        56.    Ms. Youngman continued working in the discriminatory and retaliatory work

environment at the Town.

        57.    Eventually, the stress and anxiety        of the environment overwhelmed          Ms.

Youngman, and she went out of work on disability leave.

       58.     Despite being cleared to work by her doctor in September 2016, Ms. Youngman

was subjected to retaliatory medical examinations, including a psychological examination, before

being allowed back to work.

        59.    Ms. Youngman's disability leave finally ended on or about January 6,2017. When

she returned, she was transferred,   yet again, to a new Department. When she began her leave, she




                                                  7
              Case 6:19-cv-06019 Document 1 Filed 01/07/19 Page 8 of 31




was assigned to the Finance Department, but upon her return, she was reassigned to Personnel.

About a month later, she was transferred again to the Town Court.

        60.     Ms. Youngman questioned Human Resources employee, Pattie Anthony, regarding

the reason she was not returned to her position in Finance upon her return. Ms. Anthony told her

the decision was made by the Town's attorney, Patrick Naylon, Esq., and that he thought a position

in Personnel was appropriate.

        6I.     When Ms. Youngman questioned her transfer to the Town Court, Ms. Anthony told

her it was cleared through the local union representation.

        62.     In March 2017, Town employee Kathy Schneider gave Ms. Youngman          a   retirement

calendar and told her'ono one else needs this but you."

        63.     While at the Town Court, Ms. Youngman continued to experience harassment and

retaliation due to her previous complaints against the Town. Her co-workers falsely complained

about how she performed her           work. Items went missing from her desk   and her drawers. Ms.

Youngman had reason to believe her desk was searched when she was not there.

        64.     In May 2017, Ms. Youngman was told that while she was at lunch, her bag fell over

underneath her desk, and her co-workers discovered a recording device.

        65.     In fact, when Ms. Youngman teturned from lunch, she found her bag in the         same

position it was before she left   -   pushed far underneath her desk.

        66.     Ms. Youngman was accused of illegal recording. Upon information and belief, the

complaint was filed by Kristin Kreiser.

       67. Ms.       Youngman was arrested            at the end of her shift and charged        with

Eavesdropping, a felony, and Possession of an Eavesdropping Device.




                                                     8
               Case 6:19-cv-06019 Document 1 Filed 01/07/19 Page 9 of 31




          68.    Ms. Youngman correctly understood that it is legal to record conversations in which

she was participating.

          69.    Upon information and belief, a Town employee went through Ms. Youngman's bag

and found the recording device.

          70.    The next day Mr. Moore suspended her from her position with the Town.

          71.    Ms. Youngman's arrest was covered by local media, and her mugshot              was

repeatedly posted online.

          72.    Interestingly, the day Ms. Youngman's arrest was reported by the media, Mr.

Moore came to work dressed in a suit. Mr. Moore did not normally wear a suit to work; upon

information and belief, he appeared dressed expecting to address the media that day.

          73.    The criminal charges against Ms. Youngman were completely dismissed in May

201 8.


          74.    Upon information and belief, Mr. Moore and/or his employees at Town Court set

up a situation with the recording device in which Ms. Youngman could be either fired or otherwise

disciplined.

          75.    The years of harassment and retaliation, Ms. Youngman's arrest and having to deal

with the legal process resulting from the arrest became too much for Ms. Youngman to bear, and

she could no longer continue    working for the Town.

         76.     Ms. Youngman immediately filed for retirement; she could no longer work in such

a   hostile and retaliatory environment.

         77.     Even after Ms. Youngman retired, Mr. Moore's retaliatory conduct did not cease.

He continued to show Ms. Youngman's arrest photo to the Town's residents who came to his

office, as per a Town Councilman, Rob Barley.



                                                  9
                Case 6:19-cv-06019 Document 1 Filed 01/07/19 Page 10 of 31




          78.      The Monroe County Sherriff came to the Youngman home in August 2017 andtold

Ms. Youngman and her husband that someone (the Sheuiff did not identify an individual) reported

that a crime may have been committed in regard to a recording made years prior and questioned

them about whether Ms. Youngman or her husband had anything to do with it.

          79.      Neither Ms. Youngman nor her husband had anything to do with such a recording.

          80. As discussed above, the EEOC made "reasonable cause" findings on Ms.
Youngman's first two EEOC Charges Nos. 525-2015-00272 and 525-2015-00416.

          81.      A Right to Sue letter was issued for both of those charges on October 10,2018.

(Exhibit E).

          82.      Ms. Youngman filed a third EEOC Charge after her retirement regarding the

retaliatory acts of 2017. That Charge is still pending, but a reasonable cause finding is expected

soon.

          83.      Notably, Ms. Youngman has two more EEOC Charges still pending regarding

Defendants' continuing retaliatory acts that are not yet decided. Upon information and belief, the

Town never even submitted a response to those Charges. Therefore, Ms. Youngman likely has

two additional reasonable cause findings that will be issued soon.

                                               INJURIES

          84.      Ms. Youngman experienced discriminatory behavior as soon as Mr. Moore took

office   as   Town Supervisor in early 2014 andthen constant discriminatory and retaliatory treatment

until she could no longer take the treatment and had to retire for her health.

          85.      Ms. Youngman's lengthy career was abruptly ended, and her reputation          was

destroyed after a flurry of media reports about her.




                                                    10
            Case 6:19-cv-06019 Document 1 Filed 01/07/19 Page 11 of 31




        86.     Ms. Youngman repeatedly lost opportunities for overtime pay and lost wages when

out on disability leave resulting from the Town's treatment.

        87.     Ms. Youngman was also denied a cost of living pay raise and denied the use of

accrued vacation, sick and personal time.

        88.     Ms. Youngman retired before she originally planned due to the harassment              and

retaliation, and her retirement benefits are forever reduced as a result.

        89.     Ms. Youngman also had to pay attorneys' fees to defend her retaliatory anest; the

charges were appropriately dismissed in   full.

        90.     Most of Ms. Youngman's claims have been investigated by the EEOC who found

reasonable cause to believe she experienced harassment and discrimination.

        91.    The bulk of the treatment was done by the Town's top official, Mr. Moore, and

many of his retaliatory actions were recorded.

                  AS AND FOR PLAINTIFF'S FIRST CLAIM FOR RELIEF
        TINDER TITLE VII AGAINST DEFENDANT TOWN OF HENRIETTA FOR
        T]NLAWFUL DISCRIMINATION AND HOSTILE WORK EI\TVIRONMENT

        92.    Plaintiff incorporates the preceding paragraphs    as   if fully   set forth herein.


        93.    By and through their course of conduct as alleged above, the Town, and their agents

willfully violated Title VII, 42 U.S.C. $ 2000e et     seq.,   by subjecting Plaintiff to a hostile work

environment, discriminating against Plaintiff, and denying her equal terms and conditions of

employment, harassing Plaintiff, retaliating against Plaintiff, and materially altering the terms and

conditions of her employment because of her gender and sex.

        94.    As a consequence thereof, Plaintiff has been caused to suffer injuries and damages in

amounts to be determined at trial.



                                                  11
            Case 6:19-cv-06019 Document 1 Filed 01/07/19 Page 12 of 31




                     AS AND FOR PLAINTIFF'S SECOND CLAIM FOR RELIEF
                          I]NDER TITLE VII AGAINST DEFENDANT
                     TOWN OF HENRIETTA FOR T]NLAWFUL RETALIATION

        95.    Plaintiff incorporates the precedingparagraphs as if fully set forth herein.

        96.    By and through their course of conduct as alleged above, the Town, and their agents

willfully violated Title VII,42 U.S.C.   $ 2000e et seq., by retaliating against   Plaintiff.

        91,    As a consequence thereof, Plaintiff has been caused to suffer injuries and damages in

amounts to be determined at trial.

                  AS AND FOR PLAINTIFF'S THIRD CLAIM FOR RELIEF
             LINDER THE NEW YORK STATE HUMAN RIGHTS LAW AGAINST
                     DEF'ENDANT TOWN OF HENRIETTA FOR
        LINLAWFUL DISCRIMINATION AND HOSTILE WORK EI\TVIRONMENT

        98.    Plaintiff incorporates the preceding paragraphs as if fully set forth herein.

        99.    By and through their course of conduct as alleged above, Defendant, Town of

Henrietta, willfully violated New York State Human Rights Law by subjecting Plaintiff to a hostile

work environment, discriminating against Plaintiff, and denying her equal terms and conditions of

emplo;nnent, harassing Plaintifl retaliating against Plaintifl and materially altering the terms and

conditions of her employment because of her gender and sex.

        100. As a consequence        thereof, Plaintiff has been caused to suffer injuries and damages in

amounts to be determined at trial.

                 AS AND FOR PLAINTIFF'S FOURTH CLAIM FOR RELIEF T]NDER
              THE NEW YORK STATE HUMAN RIGHTS LAW AGAINST DEFENDANT
                    TOWN OF HENRIETTA FOR TINLAWFUL RETALIATION

        101.   Plaintiff incorporates the preceding pa.ragraphs as if fully set forth herein.

        102. By     and through their course      of conduct as alleged above, Defendant, Town of

Henrietta, willfully violated New York State Human Rights Law by subjecting Plaintiff to a hostile




                                                    12
             Case 6:19-cv-06019 Document 1 Filed 01/07/19 Page 13 of 31




work environment and materially altering the terms and conditions of her employment because of her

gender and sex.

        103.      As a consequence thereof, Plaintiff has been caused to suffer injuries and damages in

amounts to be determined at trial.

                       AS AND FOR PLAINTIFF'S FIF'TH CLAIM FOR RELIEF
                      TJNDER NEW YORK STATE HUMAN RIGHTS LAW
                          AGAINST DEFENDANTS MOORE, ECKERT,
                         AI\D MINOTTI FOR AIDING AND ABETTING,
                                   ATION AND HOSTILE WORK

        104. Plaintiffincorporates the preceding paragraphs as if fully set forth herein.
        105. By and through their course of conduct            as alleged above, Defendant Town of

Henrietta   willfully violated New York      State Human Rights Law         by harassing and treating the

Plaintiff differently in retaliation.

        106. As a consequence        thereof, Plaintiff has been caused to suffer injuries and damages in

amounts to be determined at trial.

                  AS AND FOR PLAINTIFF'S SIXTH CLAIM FOR RELIEF
               T]NDER NEW YORK STATE HUMAN RIGHTS LAW AGAINST
                     DEFENDANTS MOORE, ECKERT, AND MINOTTI
                FOR AIDING AND ABETTING TINLAWFUL RETALIATION

        107. Plaintiff incorporates the precedingparagraphs       as   if fully   set forth herein.


        108. By and through their course of conduct            as alleged above, Defendants Moore,

Eckert, and Minotti willfully violated Title VII,42 U.S.C. $ 2000e et seq., by harassing and treating

the Plaintiff differently in retaliation.

        109.      As a consequence thereof, Plaintiff has been caused to suffer injuries and damages in

amounts to be determined at trial.




                                                    13
              Case 6:19-cv-06019 Document 1 Filed 01/07/19 Page 14 of 31




          AS AND FOR PLAINTIFF'S SEVENTH CLAIM FOR RELIEF TJNDER
       SECTION 1983 AGAINST DEFENDANTS MOORE, ECKERT, AND MINOTTI
              FOR T]NLAWT'T]L DISCRIMINATION AND RETALIATION

        110. Plaintiff incorporates       the precedingparagraphs as if fully set forth herein.

        111   .   By and through their course of conduct    as   alleged above, Defendants Moore, Eckert, and

Minotti violated Section 1983 by discriminating against the Plaintiff harassing the Plaintiff retaliating

against the   Plaintifl   and materially altering the terms and conditions of her employment because of her

sex and gender, and thereby depriving her of the equal protection of the laws under the Fourteenth

Amendmentto the United States Constitution.

               AS AND FOR PLAINTIFF'S EIGHTH CLAIM FOR RELIEF'T]NDER
                SECTION 1983 AGAINST DEFENDANT TOWN OF HENRIETTA
                  FOR T]NLAWT'UL DISCRIMINATION AND RETALIATION

        1.        Plaintiff incorporates the precedingparagraphs as if fully set forth herein.

        2.        By and through its course of conduct as alleged above, Defendant Town of Henrietta

violated Section 1983 by discriminating against the Plaintiff, harassing the Plaintiff retaliating against

the Plaintiff, and materially altering the terms and conditions of her employment because of her sex and

gender, and thereby depriving her of the equal protection of the laws under the Fourteenth Amendment

to the United States Constitution.

                                           PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays thatthis Court:

        (a)       Accepts jurisdiction over this matter,

        (b)       Accepts, impanels and charges a jury with respect to the claims for relief; and

        (c)       Awards the following damages against Defendants:




                                                       I4
            Case 6:19-cv-06019 Document 1 Filed 01/07/19 Page 15 of 31




                i.      Back pay, front pay, and all benefits along with pre and post judgment

interest, in amounts to be determined at trial;

                ii.     Punitive, liquidated, and compensatory damages including, but not limited to,

damages for pain and suffering, anxiety, humiliation, physical injuries and emotional and physical

distress in order to compensate her for the injuries she has suffered and to signal to other employers

that discrimination in employment is repulsive to legislative enactments, in amounts to be determined

attnal;

                iii.     Attomeys' fees, costs, and expenses as provided for by the applicable

statutes; and

                iii.    Any other relief which this Court deems just and proper.


Dated:          January 7,2019
                Rochester, New York
                                                        UNDERBERG & KESSLER LLP

                                                        /s/ Paul F. Keneally

                                                        Paul F. Keneally, Esq.
                                                        Alina Nadir, Esq.
                                                        Attorneys for Plaintiff Marlene Youngman
                                                        300 Bausch & Lomb Place
                                                        Rochester, New York 14604
                                                        Telephone: (5 85) 25 8-2800
                                                        pkeneally@underbergkessler. com
                                                        anadir @underb er gke s s I e r. c om




                                                   15
Case 6:19-cv-06019 Document 1 Filed 01/07/19 Page 16 of 31




                 EXI{IBIT A
                               Case 6:19-cv-06019 Document 1 Filed 01/07/19 Page 17 of 31

 EEOC   Fom 5 (11/09)

                        Cnnnce or DlscRtMtNATtoN                                                        Charge Presented         To:            Agency(ies) Charge No(s):
              This form is affected by the privacy Act of 1974. See enclosed privacy Act
                      Slatement and other information before completing this form.                                 FEPA
                                                                                                              X EEOC                                525-2015-00272
                                                      New York State Division Of Human Rights                                                                    and EEOC
                                                                 Slate q local if
 Name (indicate Mr, Ms., Mrs.)                                                                                                                                'Date
                                                                                                                    Home Phone (lncl. Arca Code)                      of Birth
 Ms. Marlene M. Youngman                                                                                                 (585) 334-21e1                     10-26-1959
 Street Address                                                                   Clty, State and ZIP Code
 152 Glen lris Drive, Rochester, Ny 14623


 Named ts the Employer, Labor Organization, Employrnent Agency, Apprentlceship Committee, or State
                                                                                                   or Local Govemment Agency That Believe
 Discriminated       Me or Others. (tf mofe than two, /rsf under PARTICULARS below.
 Name
                                                                                                                   No. Employees, Membe.s         Phone No. (lnclude Area Code)
 TOWN OF HENRIETTA                                                                                                        15 - 100                   (585) 334-7700
 Street Address                                                                  City, State and ZIP Code
 475 Calkins Road, Po Box 999, Henrietta, Ny 14tr;67

 Name
                                                                                                                   No.   Employ$,   f,ibmbeE      Phone No. (lnclude Area Code)


Street Address                                                                   City, State and ZtP Code




DISCRIMINATION EASED ON (Check appropriate box(es).)
                                                                                                                            DArE(S) D|SCRIM|NAT|ON TOOK PLACE
                                                                                                                                      Earliest          Latest
          RACE                 COLOR          x     sEx                RELIGION                NATIONAL ORIGIN                 12.02-2014 12-02-2014
         x       RETALIATION               AGE              DrsAgtLtw                      GENETIC INFORMATION
                        OTHER fSpaci&J
                                                                                                                                               CONTINUING ACTION
THE PARTICULARS ARE (lf additional paper is needed, attach extra sheet(s)):
  I have worked for Respondent since 1980. My current position is Management
                                                                             Assistant.
 From about Jan ua ry 2014, with the start of new town Supervisor J ack Moore, have
                                                                                              been su bject to
  h arassment AS well as   different terms a nd cond itions of employment because of my gender/female and my
                                                       Eckert does not talk with ffi€, instead he screams and sends
                                                       ke pt a separate file "to docu ment my antics. Eckert
                                                       a lso insta lled spywa re on m v com puter to monitor m e;
          states he h ad the spywa re nstal led at th e req uest of the District Attorney Comments
                                                                                                       have been
 made about m v ag e, includi ng comments that many employees have retired
                                                                                      at 55. Comments includ e
 know they are both are ready to reti re ( refening to my husband don 't know why
                                                                                           the fuck they are not
 go ne. n This com ment was made to Eckert by a coworker; Eckert did
                                                                              nothing to discourage the d lscflm inatory
 com ment. have been reg uired to report all my acti ons daily to Supervisor Moore.
                                                                                              ha VE been bypassed for
 overti me ra nted to other em            with less              Eckert is remlss on a           vacation time for me
I want this charge filed with both the EEOC and the State or tocal Agency,
                                                                           if any.    I                  When                 Stato end Locat
will advise the agencies if I change my address or phone number and I will
cooperate fully with th€m in the processing of my charge in accordance with their                                                               |fdary Public - State of          Yorl
procedures.
                                                                                              I swear or affirm that I have
I dedare under penalty of perjury      trat the above is true and conect.                     the best of my knowledge,
                                                                                                                                                                  Exp.12121        7



                                 X
           Date                               Charging
                               Case 6:19-cv-06019 Document 1 Filed 01/07/19 Page 18 of 31

    EEOC Fom s (11/09)


                         CHnRcr          or    DlscntMtNATtoN                                          Charge Presented    To:      Agency(ies) Charge No(s):
               This form is affected by the Privacy Acto( 1974, See enclosed privacy Act
                       Statement and oth6r information before completing this form.
                                                                                                                  FEPA
                                                                                                             x    EEOC                  525-2015-00272
                                                      New York State Division Of Human Rishts                                                     and EEOC
                                                                           State   u l@al       if
     while providing approval for other employees in a timely manner. On or about September 16,2014,1
     observed that Eckert had a compound bow sitting on his desk pointed at the door. I com plained to Safety
     Officer Chuck Marshall who stated the bow did not have any arrows while rolli ng his eyes at me. I stated that
     I should then be allowed to bring a gun to work without bullets. Eckert removed the bow. This violated the
     no weapons policy. Eckert assigns work to me after the due date and I am then talked to about being
     behind. On or about December 2,2014,1 complained about these issues with Barb Chirdo from Human
     Resources. I was advised that respondent wanted to transfer me out of the Dept. of Public Works. I stated
     that I did not want to transfer as I had done nothing wrong. Moore stated that he wasn't going to fire Eckert
     and I stated I was not looking to have Eckert terminated but did want the harassment to be addressed and to
     stop. Moore stated to me that the harassment must not be that bad if I wouldn't transfer out of the
     department. The transfer would result in my moving to another building and have my hours and my pay cut.
     Upon information and belief, Respondent has had plans to remove me from my Oepartment. This
     information has been circulating around the department since I complained about t'he above issues and that I
     believed I was being targeted because of my gender/female.

     I believe I have been subject to different terms and conditions of employment, denied overtime, scrutinized
     and threatened with transfer because of my gender/female, age/55 and in retaliation for complaining about
     gender harassment in willful violation of the Age Discrimination in Employment Act and Title Vll of the Civil
     Rights Act of 1964, as amended. Respondent's actions after my complaint create a chilling effect for other
     employees who may be afraid to support my allegations and/or may be discouraged from coming fonrard to
             their hts for fear of an adverse               action.




I w€nt this charge liled with both the EEOC and the State or local Agency, if any.      I             -   When              and Local
will advise the agencies if I change my address or phone number and lwill
cooperate fully with them in the processing of my charge in accordance with their                                                        Public - State of
procedures.
                                                                                                    or affrm that I have
I   declare under penalty of           that the above is true and correct.                  the best of my knowledge,
                                                                                                                                 sff*        riur Exp. 1?21     7
                                                                                            SIGNATURE OF COMPTAINANT

                                                                                            f7Ue"J*-n^
     z   I       5               X                                                          SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
                                                                                            (n1onth, day, yoat,

              Date                              Charying Pafty
Case 6:19-cv-06019 Document 1 Filed 01/07/19 Page 19 of 31




                  EXHIBIT B
                         Case 6:19-cv-06019 Document 1 Filed 01/07/19 Page 20 of 31
    t
r       t
                               U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                                                 Buffalo Local Office
                                                                                          6 Fountain Plaza, Suite 350
                                                                                                  Buffalo, NY 14202
                                                                                              Phone: (716) 551 14'12
                                                                                                 Fax (716) 551-4387
            John E. Thornpson Jr.,
            Direqtor


                                                  DETERMINA.TION

            Chareine Partv                                             Charee No: 525-2015-00272
            Marlene M. Youngman
            152 Glen Iris Drive
            Rochester,    NY    14623

            Respondent
            Town of Henrietta
            475 Caulkins Road
            Henriett4l.lY      1,+467


            On behalf of the U.S. Equal Employment Opportunity Commission ("Commission"), I issue the
            following determination on the merits of the subject charge filed under Title VII of the Civil
            Rights Act of 1964, as amended (Title VII) and the Age Discrimination Act (ADEA).
            Respondent Town of Henrietta is an emrployer within the meaning of Title VII. All requirements
            for coverage have been met. Charging Parfy alleges that she was subject to different terms and
            conditions of ernployment, denied overtime, and threatened with transfer in retaliation for
            complaining about harassment based on her sex/female and her age/55.

            Respondent denies discriminating against Charging Party. In its position statement, Respondertt
            states that the issue here is one of a personality conflict and lack of professionalism between
            Charging party and her direct supervisor Craig Eckert. Respondent denies that Charging Party
            ever complained about being targeted because of her sex or her age and that it offered her a
            'toluntary transfef' which she declined. Respondent admits that Charging Party, as well as
            seven other employees, was under investigation for employee performance. Respondent states
            that the Town Supervisor, Jack Moore determined that Eckert would be demoted and Charging
            Party transferred to another department as a result of an independent consultant's
            recommendation for "Team Reconstnrction." Respondent maintains that Charging Party was
            considered for transfer based upon the quality of her work and her lack of professionalism. As
            far as overtime opportunities, Respondent states that there was a change in how overtime would
            be assigned and offered in that ernployees such as Charging Party, who performed clerical work,
            would not be offered overtime. Respondent admits that Eckert documented Charging Party's
            performance

            The Commission's investigation reveals that Respondent's defense is problematic. The evidence
            shows that Respondent had notice of Charging Party's EEOC Charge of Discrimination prior to
            transferring her to a different position in a different department. Charging Party had engaged in
            a protected activity of complaining of sex discrimination. Testimony by the Town Supervisor is
            contrary to the Respondent's statement of position in that Supervisor Moore stated he had
            nothing to do with the decision to transfer the Charging Party. A recording of a meeting
            between Charging Party, Supervisor Moore, HR Barb Chirdo, and Union Rep Dave Moriarity
              Case 6:19-cv-06019 Document 1 Filed 01/07/19 Page 21 of 31

t



    confirms that Charging Party did indeed complain that she felt she was being targeted by Eckert
    because of her sex/feinale and that she felt threatened and unsafe being around him. In this
    conversation Supervisor Moore states if Charglng Party felt threatened or uncomfortable, he
    would mover her to a different position. When Charging Party objected to being moved and
    questioned why she should be moved and what Respondent was going to do to address Eckert's
    behavior, Supervisor Moore stated he was going to do nothing to Eckert and that the harassment
    couldn't be that bad if she wouldn't take a transfer. Further review of overtime records shows
    that although Chargrng Party showed a history and seniority of being overtime, after Supervisor
    Moore took office, she was no longer provided that opportunity, although male ernployees who
    performed clerical work were provided overtime opportunities.

    Based on the above, Respondent's asserted defense does not withstand scrutiny and the
    Commission has determined that there is reasonable cause to believe that Respondent has
    discriminated and retaliated against Charging Party based upon her sex/female and in retaliation
    for engaging in a protected activity when she complained about the harassment.

    As to the allegations of age discrimination, the evidence has failed to show that Charging Party
    was targeted because of her agel55. The Charging Party may only pursue this matter by filing
    suit against the Respondent within 90 days of receipt of this letter. Otherwise, the Charging
    Party's right to sue will be lost.

    This determination is final. Title VII requires that, if the Commission determines that there is
    reasonable cause to believe that violations have occurred, it shall endeavor to eliminate the
    alleged unlawful anployment practices by informal methods of conference, conciliation, and
    persuasion. Having determined that there is reason to believe that violations have occurred, the
    Commission now invites Respondent to join with it in an effort toward a just resolution of this
    matter. Enclosed is a letter outlining the proposed terms of conciliation.

    Disclosure of information obtained by the Commission during the conciliation process may only
    be made in accordance with Title   VII and the Commission's Procedural Regulations. The
    confidentiality provisions of Section 107 of Title VII and Comrnission Regulations apply to
    information obtained during conciliation.

    If Respondent declines to enter into conciliation discussions, or when the Commission's
    representative is unable to secure an acceptable conciliation agreement, the Director shall so
    inform the parties, advising them of the court enforcement alternatives available to aggrieved
    persons and the Commission.



    On behalf of the Commission



                                                                                sEP 2 6 201?
                       Ir.,                                                                    Date
    Buffalo Local Office
Case 6:19-cv-06019 Document 1 Filed 01/07/19 Page 22 of 31




                 EXHIBIT C
                               Case 6:19-cv-06019 Document 1 Filed 01/07/19 Page 23 of 31

EEOC Form 5 (1 1/09)


                       CnnncE           or     DtscRrMrNATroN                                               Charge Presented            To:           Agency(ies) Charge No(s):
              This form is affected by the Privacy Act of 1974. See enclosed Privacy Act                                FEPA
                      Statement and other information before completing this form.
                                                                                                                   x    EEOC                              525-2015-00416
                                                      New York State Division Of Human R                                                                               and EEOC
                                                                            State or local Agency, if any

Name (indicate Mt., Ms., Mrs,)                                                                                              Home Phone (lncl. Area Code)             Date of Birth

Ms. Marlene M. Youngman                                                                                                        (585) 334-21e1                     10-26-1959
Street Address                                                                     City, Stato and ZIP Code

152 Glen lris Drive, Rochester, NY 14623


Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency That I Believe
Discriminated Against Me or Others. (lf more than two, list under PARTICUURS below.l
Name                                                                                                                        No. Employees, tll€mb€F     Phone No. (lnclude Area Code)

TOWN OF HENRIETTA                                                                                                               15 - 100                     (s8s) 334-7700
Street Address                                City. State                                        and ZIP Code

475 Calkins Road, Po Box 999, Henrietta, NY 14467

Name                                                                                                                     No. Employees, Membors         Phone No. (lnclude Area Code)



Stre€t Address                                                                     City, State and ZIP Code




DISCRIMINATION BASED ON (Check appropriate box(as).)                                                                                DATE(S) OISCRTM|NAT|ON TOOK PLACE
                                                                                                                                          Earliest              Latest
          RACE                COLOR            x     SEX                  RELIGION                 NATIONAL ORIGIN                     03-05-2015                 05.20-2015
         X       RETALIATION                AGE              DISABILITY                        GENETIC INFORMATION

                         OTHER (Spect&)                                                                                                               CONTINUING ACTION

THE PARTICULARS ARE (lf additional paper is needed, attach exlra sheet(s)):
  I have worked for Respondent since 1980. My current position is Management Assistant. On
  January 20, 2A15,1 filed a Charge of Discrimination 525-2015-00272.

 On or about March 5, 2015, lwas transferred from my position in the Highway Dept. to the Finance
 Dept. I believe I was transferred in retaliation for complaining about gender harassment and age
 discrlmination by my direct supervisor at the time, Craig Eckert, who was subsequently demoted.
 Additionally, a current employee shared with me that while helping move desks in or round the first
 week in March, Town Supervisor Jack Moore made a comment about moving a desk, "This desk is as
 heavy as 10 dead niggers."
 Additionally, Moore has engaged in inappropriate sexual based name calling refer to two employees
 as "Big Marie" and "Little Marie" to distinguish them by their breast size.

  On or about May 11, 2015, my husband came home to change his soiled shirt, Moore apparently
I wanl this chargg filed with both the EEOC and the State or local Agency, if any.         I      NOTARY    -   When necessary for Stalo and Local Agency Requirements
will advise the agencies if I change my address or phone number and lwill
cooperate fully with them in the processing of my charge in accordance with-thgir
procedures.                                                                                       I'swear or affirm that I have read the above charge and that it is true to
I declare under penalty of perjury that the above is true and correct:                            the b'est of my knowledge, information and belief.
                                                                                                                 OF



                                                                                                                                                      THIS

                                                                                                                       State of New york
                                                                                                                        ^
              Date                               Charging Party                                                 No.01 ML'S321635

                                                                                                                              Exp. 03t23t2019
                               Case 6:19-cv-06019 Document 1 Filed 01/07/19 Page 24 of 31

EEOC Form 5 ('11l09)


                       CnRnCE oF DISCRIMINATION                                                            Charge Presented         To:        Agency(ies) Charge No(s):
             This form is affected by lhe Privacy Act of 1974. See enclosed Privacy Act                                 FEPA
                     Statement and other information belore completing this form,
                                                                                                                  X EEOC                            525-2015-00416
                                                     New York State Division Of Human Rights                                                                     and EEOC
                                                                          Slale or local Agency, il arry

  followed him and took his picture. Moore continued to drive past my home several times including
  on or about May 12,2015 and May 20, 2015. On or about May 19, 2015, my daughter noticed the
  Deputy Supervisor Peter Minotti drove by my home followed by Moore a half hour later. I believe
  Moore was trying to intimidate me. Finally, on or about May 26,2015,1 reported their conduct to the
  police. The "drive bys" subsequently stopped.

  I believe I have been transferred and subject to staking and monitoring because I have filed a
  previous charge in violation of Title Vll of the Givil rights Act of 1964, as amended and the Age
  Discrimination in Employment Act. I believe other females have been subject to sexually based
  name calling based upon gender/female and that Moore continues to make discriminatory remarks
  about protected individuals in violation of Title Vll of tha Civil Rights Act of 1964, as amended.




I want this charge filed with both the EEOC and the State or local Agency. if any.     I      NOTARY       -   When necessary lor State and Local Agancy Requtrements
will adviso the agencies if I change my address or phone number and I 1vill.
cooperate fully with them iri the processing of my charge in accordance with their
procedures.
                                                                                              l sr,,rear or affirm that I have read the above charge and that it is true to
I declare under penalty of perJury that the above is true and ccjnect.                        the best of my knowledge, information and belief.
                                                                                                     TURE OF COMPLAINANT




                                                                                                               Slate of NewYork
            Date
                                                                                                     No.01 MU632163s
                                               Charging
                                                                                                  Qualified in Monroe County
Case 6:19-cv-06019 Document 1 Filed 01/07/19 Page 25 of 31




                  EXHIBIT I)
             Case 6:19-cv-06019 Document 1 Filed 01/07/19 Page 26 of 31


                  U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                                 Buffalo Local Office
                                                                             6 Fountain Plaza, Suite 350
                                                                                     Buffalo, NY 14202
                                                                                 Phone: (716) 551-4442
                                                                                    Fax (716) 551-4387
John E. Thompson Jr.,
Director




                                   DETERMINATION


Charging Party                                            Charge No: 525-2015-00416
Marlene M. Youngman
152 Glen Iris Drive
Rochester, NY 14623

Respondent
Town of Henrietta
475 Caulkins Road
Henrietta, NY 14467

On behalf of the U.S. Equal Employment Opportunity Commission ("Commission"),        I issue the
following determination on the merits of the subject charge filed under Title VII of the Civil
Rights Act of 1964, as amended (Title VII). Respondent Town of Henrietta is an anployer
within the meaning of Title VII. All requirernents for coverage have been met. Charging Party
alleges that she was transferred, subject to stalking and monitoring in retaliation for filing a
previous charge of discrimination with the EEOC. Additionally, Charging Party alleges that the
Town Supervisor continues to engage in making inappropriate comments of a racial nature to
employees. Charging Party alleges that other fernales have been subject to sexually based name
calling based upon sex/female.

Respondent denies discriminating against Charging Party. In its position statement, Respondent
states that it has documented longstanding issues with Charging Party and this was the reason for
transferring Charging Party to a different department. Respondent denies the Supervisor
engaged in any racial comments and even if he did, it was singular in nature and cannot
constitute a violation under Title VII. Respondent denies engaging in any inappropriate name
calling based on sex, stating that any comments made were innocent in nature. Finally,
Respondent denies stalking stating that the Supervisor drove by Charging Party's home to snap a
picture of her husband in the driveway while on town time.

The Commission's investigation reveals that Respondent's defense is problematic. The evidence
shows that Respondent had notice of Charging Party's EEOC Charge of Discrimination prior to
transferring her to a different position in a difTerent department. Charging Party had engaged in
a protected activity of complaining of sex discrimination. Testimony by the Town Supervisor is
contrary to the Respondent's statement of position in that Supervisor Moore stated he had
nothing to do with the decision to transfer the Charging Party. Witness testimony verifies that
Supervisor made the comment "this desk is heavier than 10 dead niggers" while moving
           Case 6:19-cv-06019 Document 1 Filed 01/07/19 Page 27 of 31




Charging Party's desk during her involuntary transfer. Additionally, witness testimony also
shows that Supervisor Moore engaged in inappropriate sexually charged name calling when he
distinguished two women as "Big Marie" and "Little Marie" based on their breast size. Both
women are similar in stature and weight. Finally, it is clear that Charging Party and her family
were targeted by Supervisor Moore and other supervisory employees drove past Charging party's
house on several occasion and is documented through camera and witness testimony. While
admitting that Charging Party was home during working hours, he was home to charge his shirt
that had become soiled at work. Additionally, the investigation revealed that many employees,
including the Supervisor Moore conducted private business while on town time or when using a
town vehicle.

The investigation further revealed that Charging Party's daughter, as well as two other children
of individuals who also filed EEOC Charges had a history of being hired as seasonal employees.
After the individuals filed EEOC Charges, these three one time seasonal employees were never
re-hired again.

Based on the above, Respondent's asserted defense does not withstand scrutiny and the
Commission has determined that there is reasonable cause to believe that Respondent has
discriminated and retaliated against Charging Party as well as other individuals on account of
sex, race, and filing of previous EEOC Charges.

This determination is final. Title VII requires that, if the Cornmission determines that there is
reasonable cause to believe that violations have occurred, it shall endeavor to eliminate the
alleged unlawful employment practices by informal methods of conference, conciliation, and
persuasion. Having determined that there is reason to believe that violations have occurred, the
Commission now invites Respondent to join with it in an effort toward a just resolution of this
matter. Enclosed is a letter outlining the proposed terms of conciliation.

Disclosure of information obtained by the Commission during the conciliation process may only
be made in accordance with Title VII and the Commission's Procedural Regulations. The
confidentiality provisions of Section 107 of Title VII and Commission Regulations apply to
information obtained during conciliation.

If Respondent declines to enter into conciliation discussions, or when the Commission's
representative is unable to secure an acceptable conciliation agreement, the Director shall so
inform the parties, advising them of the court enforcement altematives available to aggrieved
persons and the Commission.



On behalf of the Commission:



                                                                              sEP 2 0 2017
      E.                                                                                   Date
Buffalo Local Offrce
                      'n

t-
     r       v-
                           rl                 Case 6:19-cv-06019 Document 1 Filed 01/07/19 Page 28 of 31
             EEOC Fonn 5 (r1109)


                                         Cnnnce oF DtscRtMtNATtoN                                                        Charge Presented          To:          Agency(ies) Charge No(s):
                                This form is afked by lha Pdvacy Aa of 1974. Sec enclosed Prtve€y   Ad                              FEPA
                                       Stabment and othsr inbrmalion b€furo completing lhis torm,
                                                                                                                               x    EEOC                           52S2017-00673
                                                                     New York State Division Of Human Rights                                                                     and EEOC
                                                                                S|ade r local Agenay, il any

             Name (indlcate Mr., Ms,, Mn.)                                                                                          Home Phone (lncl. Aree Ccda,)              Oats of Blrth

             Ms. Marlene M. Youngman                                                                                                      (58s) 33+21e1                          1959
             Stre€t Address                                                                    City, State and ZIP Code

             152 Glen lris Drive, Rochester, NY 14623

             Named is the Employer, LaborOryanization, EmploymentAgenry, Apprenticeship Commltte€, or State or Local Govemment Agency That I Believe
             Discriminated Against Me or Other. (lf more than two, list under PARTICU|ARS below.l
             Name                                                                                                                   No. E   doye€., frombsrs      Phone !{o. (lncludo Atea Code)

             TOWN OF HENRIETTA                                                                                                            201 - 500                  (585) 35$7000
                 Addr$s
             Stre€t                                                                            Clty, State and ZIP Code

             475 Calkins Road, Henriefta, NY 14467
             Name                                                                                                                   No.   Eryloyec1 i'lgnbq!     Phon a{o. (hnh.de Ana Ccd/e)


             Slreet Addrsss                                                                    clty, stab and ZIP code


             DISCRIMNAnON BASED ON (Chack appropriate                                                                                         DATE(S) DlSCRlMltrlATlON TOOK PLACE
                                                                   'p,x($).)                                                                          Eadlest                    Lat st
                           RACE                   COLOR       x    sEx                  RELIGION
                                                                                                     n       nmoHlLoRrGrN                        0$0&2017                  07-13-2017
                           x        RtrALIATION             AGE      x         OISABILTTY                GENENC NFORMATION
                                          OTHER (Specifi)                                                                                                      CONTINUING ACTION

         THE PARTICULARS ARE (rf addtrtona, !FllF/.is neecled, attach exta she'l(s)):
              I had worked for Respondent since 1980. My last position was Management Assistant. I am a
              qualified individual with a disability.

              On or about January 6,2017,1 returned to work from dlsability leave. t was out of disability leave
              related to stress and anxiety due to abuse of Town Supervisor, Jack Moore. So much so that I filed




         I raant lhis chaqe frled wifi both the EEOC and the Strete or local Agorc1, if any.        I      NOTARY    -    Wien necesssry for State and Local Agoncy Requircmenls
         vdll advise lhe agencies if I change my addrcss or phone number and I wlll
         coop€rete fully with th€rn in lhe prcc€slng of my chaqe in acoodance with their
         Woc€dutes.                                                                                        I swear or affrm that I have read the above cfiarye and that it is tru€ to
         I   dedare under penalty of perjury ttat the above is bue and conect.                             the b€st of my knowledge, inbrmailon and belief.
                                                                                                           STGMTUREOFCpMPI IMNT
                                                                                                                              //
                                I
                                                                                                           X l'faru2.*-V4
                                                                                                           suBscRt8Eo ANOaSWOBN                                    oAFp.n
                                                  X                                                        (npnth, dey,   Wd J cJl/ '7ffi8,^5tr/ti'" p,_,r-llicnoru M E R RELI
                                                                                                                                 I              Nolary           _               State of Ner Vr
                           Date                               ChagingPaA
                                                                                                          %L//                                                         lio.01ME6343869

                                                                                                                                                               \ily Comnrission Exp 06\20120
                                  Case 6:19-cv-06019 Document 1 Filed 01/07/19 Page 29 of 31
      -EOC Fom 5   (rrng)

                             Cnnnee OF DISCRIMINATION                                                               Ghaqe Prcented To:              Agency(ies) Charge No(s):
                 ThE   hrn b etk€d        by the privacV
                                                       fct   9f !974. Seo cnclocett privacy Act
                            Str.bment and other infomition   beta compfctr[fif, form.                                         FEPA
                                                                                                                          x   EEOC                        52$2017.00673
                                                              New York State Division                     of Human                                                   and EEOC
                                                                                       tlor,al             if




 urant lhis charge fled with both lho EEOC
                                           and tho State
will advise ul€ agencles if chang€ my address phone or local Agency, al any.                       NOTARY       -When nacassary   Stato and Loca! Agency Raquiren ents
                                              or         number and will
cooperale tully wi0t lhem m the prcoessing d
                                             my charge in accordanc€ wilh their
procedules.
         under               of p€riury
                                                                                                  f   swearoraffrm thail have read he above charge
                                             the           is true and conect                                                                      and ttrat it is tue to
                                                                                                  he best of my knowledge, inbmafon and belief.
                                                                                                  S]GMTURE OF COMPTAINANT

                                                                                                  X;?'laru/-..-_-)u
 1                               X                                                                SUBSCRIBED AND SWORN TO BEF9CE
                                                                                                  (nrotth, clay, yearl           ME                 DAbrnrupoN
          Date
                                                                                                                         d,t l7 I vtu 7et7                               MERrI
                                                                                                                                                                                 ''fe
                                                   Charytng peily                                                                                Notary Public - Sieie of
                                                                                                                                                           No 0lME
                                                                                                                                                 iuiy   Commission Exp. 06lzAftCIi
Case 6:19-cv-06019 Document 1 Filed 01/07/19 Page 30 of 31




                  EXI{IBIT E
               Case 6:19-cv-06019 Document 1 Filed 01/07/19 Page 31 of 31

                                                          U.S. Department of Justice
                                                          Civil fughts Division




                                                                       you choose to commence a civil action,
 srroh


             Theref,'ola, you
 unab:le   to locate an                                                          convenietce. If you are
                                                                       at yoru earliest
                                                                ts the appropriate coult, since that coufi
 nea1,   appoint                                    Section 706(0(l) of Title VII, 4 I U.S.C. 2000e-5(0(l).

          We are refurn,ing                to'EEOC's Buffalo      tr ocal Office. If you ol'your attorney have
 any questions concerning
                                                                    files, ploase feel free to address your.inquiry
 to: John E. Thonapson, Jr.,                                   3,5O, Buff?ilo, NY 1,4202


                                                  Sincerely,

                                                John M. Gore
                                           Assistant Af.tor,ney G ener,al
                                            Civil Rights Division



                                              Karen D. Wooclard
                                           '
                                           Principal, Deputy Chief
                                         Employrnent Litigation Section

cc:        T'owrr ol Henrietta
           Patr.ick B. Naylon. Esquire
           EEOC, Buffalo Local Office
